Citation Nr: 1535200	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-12 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right lower extremity disability.

2.  Service connection for a right lower extremity disability.

3.  Service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1987.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.   

The issue of whether new and material evidence has been submitted to reopen a claim of service connection for a right lower extremity disability was originally certified to the Board as an original claim for service connection for a right knee disability, as secondary to service-connected residuals of a July 1985 in-service motor vehicle accident.  However, after careful review of the file, and as will be discussed in greater detail below, the Board has determined that the current appeal involves symptomatology that is similar to that reported in an August 2000 claim for service connection for a "right leg disability secondary to antalgic gait."  Because the evidence reflects symptomatology that is similar to that which was reported at the time of the prior claim, the Board finds that the present claim of service connection for a right knee disability does not constitute a new claim.  Therefore, new and material evidence is required.  See Velez v. Shinseki, 23 Vet. App. 199, 205 (2009).  This finding results in a potentially more favorable outcome to the Veteran, as a grant of the benefit sought could result in an earlier effective date for the award of service connection for a right lower extremity disability.  Thus, proceeding in such a manner will result in no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2001 rating decision recharacterized a claim for service connection for a right leg disability as a claim for service connection for right lower extremity radiculopathy, and denied the claim on the basis that there was no current diagnosis of radiculopathy.  The decision was not appealed and is now final.

2.  Evidence received since July 2001 is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  The criteria to reopen the claim of service connection for a right lower extremity disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present appeal, the Veteran asserts that he has a right knee disability that is proximately caused or aggravated by service-connected right foot and left ankle injuries.  Specifically, he asserts that his right knee is painful, stiff and weak as a result of an antalgic gait developed as a result of foot and ankle injuries sustained in a July 1985 in-service motor vehicle accident.  

In August 2000, the Veteran filed a claim for "right leg" disabilities secondary to antalgic gait.  During a November 2000 VA neurology consult, the Veteran reported "dysesthesia, sometimes burning, which will [affect] the bottoms of the fourth and fifth toes, the lateral plantar third of the right foot, the lateral right lower leg, and postural lateral right upper leg."  The Veteran's symptoms were described as a "sharp, burning pain."  The Veteran's right knee kick was said to be less active than the left knee kick.  Posterior leg discomfort was noted on straight-leg raising tests of the right lower extremity. 

The VA neurologist noted that the Veteran's "pain and sensory distribution seem to be over skin served by the sciatic nerve ... We assume that this is related to his trauma, it seems unlikely that it is due to radiculopathy in that he does not have back pain ... one wonders about the possibility of an injury, such as stretching of the sciatic nerve at the time of injury, or an injury to the lumbosacral plexus."  Additional neurological testing was recommended.

A January 2001 VA examination concluded that the Veteran's service-connected right foot injury, and the resulting antalgic gait, "likely as not has contributed to modification of his gait and consequent discomfort of his right lower extremity to his lower back."  However, that conclusion was reversed in a July 2001 addendum.  The examiner noted that recent neurological testing had shown no evidence of neurological abnormalities in the Veteran's right lower extremity.  

A July 2001 rating decision granted service connection for a low back disability, but denied entitlement to service connection for a right lower extremity disability, characterized as radiculopathy of the right lower extremity, as there was no probative evidence of a current disability.  The Veteran did not perfect an appeal of the denial of the claim nor was new and material evidence received within the appeal period; hence, the rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

In November 2008, the Veteran filed a claim for service connection for "right knee pain," as secondary to antalgic gait resulting from the Veteran's service-connected disabilities.  He indicated that the knee was hard to bend and that it was both painful and weak.  He also characterized the knee as "atrophied."  The Veteran reiterated his assertions that his right knee pain was secondary to his antalgic gait and "overuse" in a December 2008 statement.  

VA examinations conducted during the course of the appeal have not found any orthopedic disabilities affecting the Veteran's right knee.  However, VA clinical notes reflect that the Veteran has been treated for several years for neurological abnormalities in his right lower extremity, including his knee.  In September 2011, the Veteran reported pain down his right lower extremity "from his back."  These findings were noted again by a VA clinician in November 2013.  In December 2013, the Veteran's symptoms were characterized as "pain in lower back referred to back of right knee."  A March 2014 VA clinical note indicates that the Veteran related "burning pain" in his right lower extremity from hip to foot.  An August 2014 VA note indicated that the Veteran had had an antalgic gait since service, with sacroiliac pain in the right buttock and posterior thigh.  

In light of the prior RO decision that discussed neurological abnormalities in the Veteran's right lower extremity, and because the newly received evidence suggests symptomatology that is similar to that as reported at the time of the prior claim, the Board finds that the present claim of service connection for a right knee disability, as secondary to antalgic gait caused by service-connected disabilities, does not constitute a new claim.  Therefore, new and material evidence is required.  See Velez v. Shinseki, 23 Vet. App. 199, 205 (2009). 

The July 2001 claim was denied because there was no objective medical evidence of neurological abnormalities in the right lower extremity.   However, VA clinical notes since January 2013 reflect a diagnosis of lumbar radiculopathy, which is treated with epidural steroid injections.  This evidence is new, as it was not previously before VA decisionmakers.  As it is evidence of a current right lower extremity disability that may be caused or aggravated by service-connected residuals of a July 1985 motor vehicle accident, it is material to the claim.  The claim of service connection for a right lower extremity disability must be reopened as a result of the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  



ORDER

New and material evidence having been received, the claim of entitlement for service connection for a right lower extremity disability is reopened, and to this extent only, the appeal is granted.    

REMAND

As VA clinical notes suggest that the Veteran's service-connected lumbar spine disability results in radicular symptoms in the right lower extremity, a new VA examination, addressing the medical probabilities that the Veteran's reported "right knee pain" is the result of lumbar radiculopathy, is necessary.  Although the Board sincerely regrets the additional delay in adjudicating this matter, the matter must be remanded for a new examination.

A June 2015 VA clinical note further suggests that the Veteran has left buttock and gluteal pain as a result of lumbar radiculopathy.  Thus, the examination obtained upon remand must also identify the symptoms underlying the Veteran's claim for service connection for a left hip disability, and indicate whether these symptoms are related to his service-connected lumbar spine disability.    

Updated VA treatment records must also be obtained.  38 C.F.R.  § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since June 2015.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to take a detailed history from the Veteran as to his left hip and right knee symptoms, and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a disability affecting his left hip and/or right lower extremity that is related to the July 1985 motor vehicle accident in service (or any other aspect of military service), or, alternatively, whether it is caused or aggravated by a service-connected disability, such as the Veteran's service-connected right foot, right hip, left ankle, and/or lumbar spine disabilities.  

In determining whether the Veteran's right lower extremity and left hip pain was caused or aggravated by his service-connected lumbar spine disability, the examiner is asked to note the reports of right lower extremity dysesthesia, numbness and pain since 2000, including pain radiating from the Veteran's spine to the back of his knee.  The examiner's attention is also drawn to a June 2015 VA clinical note in which the Veteran indicated that epidural steroid injections had greatly improved pain in his left lower back and buttock area.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If aggravation of a left hip and/or right knee or lower extremity disability by a service-connected disability is found, the examiner must attempt to establish a baseline level of disability of the left hip and/or right knee or lower extremity disability prior to aggravation by the service-connected disability.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must explain WHY the opinion cannot be provided without resorting to speculation.  

3.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


